Pee Cxjeiam,
The views expressed by the learned court below in the rejection of the plaintiff when offered as a witness to prove the matters stated in the offer are entirely correct, and fully justified the exclusion of the witness. The offer did not include proof of notice to the Teutonia Building and Loan Association of the invalidity of the acknowledgment of her deed to the church prior to its purchase of the property at the sheriff’s sale, and hence the protection of the recording act was not removed. In these circumstances her testimony to establish the facts set forth in the offer was irrelevant and incompetent. The assignments of error are dismissed.
Judgment affirmed.